Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 12/17/2021.
Claims 1, 3, 7, 9, 10, 14, 16 and 18-20 are amended.
Claims 2, 8, 15 and 17 are cancelled.
Claims 21-23 are new.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bruce Rubenstein on February 10, 2022.
The application has been amended as follows: Replace claims 1, 3, 5, 14 and 21 with the following claims:
Claim 1.	An apparatus, comprising:
		a first portion;
		a second portion; 
		a retaining component, the retaining component having a first state and a second state, the retaining component configured to (i) in the first state, have a rigid characteristic and hold the first portion together with the second portion, (ii) transition from the first state to the second state in response to submersion in water, and (iii) in the second state, lose its rigid characteristic and free the first portion from the second 
		a set of passageways that allows water to reach the retaining component; 
		a spring disposed between the first portion and the second portion, the spring configured to push the first portion away from the second portion in response to the retaining component transitioning from the first state to the second state; and
	an antenna assembly disposed between the first portion and the second portion with the retaining component in the first state, the antenna assembly including a set of antennas,  
	wherein the spring has a first end coupled to the antenna assembly and a second end coupled to the second portion, and wherein the antenna assembly is configured to extend away from the second portion but remain attached thereto via the spring in response to the retaining component transitioning from the first state to the second state.
Claim 3.   The apparatus of claim 1, wherein the retaining component in the first stat
has a hole therethrough, and wherein the apparatus further comprises a fastener having
a head and a shaft, the head abutting the retaining component and the shaft extending
through the hole and into the other of the first portion and the second portion, where the
shaft is retained therein.
Claim 5. The apparatus of claim 4, wherein the retaining component in the first state is
disposed within the second portion, and wherein the set of passageways is configured
to conduct water to the retaining component in the second portion.
Claim 14.  A method of managing an attachment between a first portion and a second portion of a device, the method comprising:
providing a retaining component having a first state and a second state, the retaining component configured to (i) in the first state, have a rigid characteristic and hold the first portion together with the second portion, (ii) 
with the retaining component in the first state, the device becoming at least partially submerged in water;
the device allowing water to pass to the retaining component, the retaining component thereupon transitioning from the first state to the second state and freeing the first portion from the second portion;
actively pushing the first portion away from the second portion in response to the retaining component transitioning from the first state to the second state; and
providing an antenna assembly, wherein actively pushing the first portion away from the second portion includes pushing the antenna assembly out of the water.
Claim 21.   An apparatus, comprising:
a first portion;
a second portion; 
a retaining component, the retaining component having a first state and a second state, the retaining component configured to (i) in the first state, have a rigid characteristic and hold the first portion together with the second portion, (ii) transition from the first state to the second state in response to submersion in water, and (iii) in the second state, lose its rigid characteristic and free the first portion from the second portion, wherein the retaining component in the first state is disposed within one of the first portion and the second portion;
a set of passageways that allows water to reach the retaining component; and
.  
Allowable Subject Matter
Claims 1, 3-7, 9-14, 16 and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose an apparatus comprised of first and second portions, a retaining component disposed within one of the first and second portions and having a rigid characteristic in a first state and configured to hold the first and second portions together, the retaining component transitioning from the first state to a second state in response to submergence in water such that the retaining component loses its rigidity and frees the first portion from the second portion, a set of passageways that allows water to reach the retaining component, a spring and an antenna assembly, including a set of antennas, disposed between the first and second portions, the spring has a first end coupled to the antenna assembly and a second end coupled to the second portion, wherein the spring is configured to push the first portion away from the second portion in response to the retaining component transitioning from a first state to a second state, and wherein the antenna assembly is configured to extend away from the second portion but remain attached thereto via the spring.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5209112 discloses an apparatus including a housing, the housing containing a release mechanism which dissolves when a sufficient voltage is applied to it allowing water to enter the housing and the combination of water pressure equalization within the housing and a spring type antenna cause the separation of the first and second portions of a housing.  US 9709396 discloses an air deployable ocean drifter buoy comprising first and second portions, a retaining component, a spring attached to an antenna assembly.  The retaining component differs from the current invention in that it is a combination of water-soluble tape and tethers located on the exterior surface of the first and second portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANTHONY D WIEST/Primary Examiner, Art Unit 3617